Citation Nr: 0026294	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-33 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from May 1942 to October 1945.  
He served during World War II and his decorations include the 
Air Medal and the Distinguished Flying Cross.  In addition, 
the veteran was a prisoner of war from August 1943 until May 
1945.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an April 1998 rating 
decision of the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied 
entitlement to a disability rating in excess of 30 percent 
for the benefit sought.

In December 1998, the Board issued a decision denying an 
increased rating, in excess of 30 percent, for PTSD.  The 
veteran subsequently appealed to the United States Court of 
Appeals of Veterans Claims (formerly known as the U.S. Court 
of Veterans Appeals) (hereinafter "Court").  He was 
represented in his appeal to the Court by Mr. Wayne A. 
Ehlers, Esquire (who also represents the veteran before VA).  
The Office of General Counsel for VA represented the 
Secretary of VA in the appeal to the Court.  The parties 
filed a Joint Motion for Remand in October 1999, requesting 
that the Court vacate the Board decision and remand the case 
to the Board for additional development and readjudication.  
The Court granted the joint motion later that same month.  
The case was then returned to the Board for compliance with 
the directives in the Court's order and the Joint Motion for 
Remand (Joint Motion).


REMAND

As an initial matter, the Board finds that a determination 
with respect to well-groundedness need not be made in this 
instance as the development needed is mandated by an Order of 
the Court.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Joint Motion directs that the Board should remand this 
case in order to obtain the veteran's treatment records dated 
from December 1997, from the Mobile, Alabama VA outpatient 
treatment center.  It is noted that the veteran recently 
submitted additional medical records dated from 1997 to April 
2000, with waiver of initial RO review.  These additional 
records include both private clinic reports as well as VA 
outpatient records which include records from the Biloxi, 
Mississippi VA outpatient clinic.  Review of these records, 
both private and VA, reveals that the veteran has been 
diagnosed and treated in recent years for increasing symptoms 
of dementia.  

In light of the above, as well as the fact that the veteran 
has not been afforded a recent VA psychiatric examination for 
rating purposes, the Board believes that such examination 
should be accomplished in order to obtain a clearer picture 
of the veteran's current service-connected disability.  

Therefore, the case is REMANDED to the VARO for the 
following:

1.  The VA should take appropriate steps 
to ensure all current VA medical 
treatment records, to include mental 
health clinic records, dated since 
December 1997, are obtained and 
associated with the claims folder.  These 
should include, but are not limited to, 
records from the Mobile, Alabama VA 
Outpatient Treatment Center.

2.  The veteran should then be afforded a 
VA psychiatric examination.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  All clinical findings 
should be reported in detail.  Such tests 
as the examining physician deems 
necessary should be performed.  The 
examiner should identify all psychiatric 
diagnoses, to include PTSD and dementia 
if appropriate, and the symptoms 
attributable to each, to the extent 
medically possible.  The examiner should 
describe how the symptoms of PTSD affect 
the veteran's social and industrial 
capacity.  Therefore, the entire claims 
folder, and a copy of this Remand must be 
made available to and be reviewed by the 
examiner prior to the examination.  To 
this end, the examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
service-connected PTSD, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The 
report of examination should include a 
complete rationale for all opinions 
expressed.

The examiner should also assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) for 
the degree of disability attributable to 
the veteran's service-connected PTSD.  It 
is imperative that the examiner include a 
definition of the numerical code 
assigned.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If any examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies, or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999); see also 
Stegall v. West, 11 Vet. App. 268 (1998) 
(if the Board remands a claim for further 
development but the Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

5.  The RO must then re-adjudicate the 
veteran's claim for an increased 
disability rating for PTSD, with special 
attention being made to the additional 
evidence obtained or submitted.  If this 
determination remains unfavorable to the 
veteran in any way, he and his accredited 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A.§ 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his accredited representative 
should be afforded the opportunity to 
respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case. No action is required of the veteran until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


